             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                           Plaintiff,       )
                                            )    CASE NO. 1:07CR15-9
vs.                                         )    (Financial Litigation Unit)
                                            )
WILLIAM ALONZO SMITH,                       )
                                            )
                           Defendant,       )
and                                         )
                                            )
PAYROLL PLUS CORPORATION,                   )
                                            )
                           Garnishee.       )

                ORDER OF CONTINUING GARNISHMENT

      This matter is before the Court on the Government’s Motion for Order of

Continuing Garnishment (Doc. 344). Defendant has not filed any response or

objection to the Motion.

      On October 3, 2007, the Defendant was sentenced to ninety-seven

months’ incarceration following his conviction for Conspiracy to Manufacture

and Possess with Intent to Distribute Methamphetamine in violation of 18

U.S.C. § 846. A written Judgment was filed on October 9, 2007 (Doc. 158). As

part of the Judgment, Defendant was ordered to pay an assessment of $100.00

and restitution in the amount of $14,553.92. The Government reports that as

of February 17, 2021 Defendant owes $4,637.10.


                                        1
      On February 18, 2021, the Court entered a Writ of Continuing

Garnishment (“Writ”) (Doc. 340) to the Garnishee, Payroll Plus Corporation.

      The Government’s Motion indicates that a garnishment package

containing the Writ and Instructions to Defendant informing him of his right

to seek a hearing or claim certain exemptions (Doc. 341) was sent to Defendant

by certified mail on February 25, 2021 (Doc. 342) and that a garnishment

package containing the Writ and Instructions to Garnishee was sent to the

Garnishee by certified mail on February 25, 2021 (Doc. 342).

      The Motion further indicates that the Garnishee received the Writ on

February 27, 2021.

      The Garnishee’s Answer was filed on March 9, 2021 (Doc. No. 343) and

appeared to state that at the time of the service of the Writ, the Garnishee had

in its custody, control or possession property or funds owned by Defendant,

including non-exempt, disposable earnings. The Garnishee’s Answer included

a certificate of service indicating that the Garnishee mailed its Answer to

Defendant on March 5, 2021. (Doc. 343 at 4).

      In addition, the Motion states that Defendant received the Writ on

March 12, 2021.

      Pursuant to 28 U.S.C. § 3205 (c)(5), within 20 days after receipt of a

garnishee’s answer, a judgment debtor or the United States may file a written

objection to the answer and request a hearing.

                                       2
      Here, the record does not identify a specific date on which Defendant

actually received the Garnishee’s Answer. However, some courts have

indicated that the debtor’s objection deadline may be calculated as twenty-

three days from the date the Garnishee’s Answer was served. See United

States v. Womack, No. 1:12-CR-176-1, 2014 WL 1757366, at *3 (M.D.N.C. Apr.

30, 2014), report and recommendation adopted, No. 1:12-CR-176-1, 2014 WL

2628539 (M.D.N.C. June 11, 2014); United States v. Jenkins, No. 3:05-CR-244,

2014 WL 202007, at *3 (E.D. Va. Jan. 17, 2014) (citing 28 U.S.C. § 3205(c)(5);

Fed.R.Civ.P. 5(b)(2)(C); Fed.R.Crim.P. 45(c)) (debtor could have filed an

objection to garnishee’s answer and requested a hearing on the objection within

twenty-three days of the date garnishee mailed a copy of its answer to debtor).

      Twenty-three days from March 5 (the date the Garnishee served its

Answer by mail) was March 28. Alternately, if the time for Defendant to object

is calculated from March 12 (the date Defendant received the Writ), twenty

days from that date is April 1. In either case, the deadline for Defendant to

object has passed.

      IT IS THEREFORE ORDERED THAT:

      1. The Government’s Motion for Order of Continuing Garnishment (Doc.

         344) is GRANTED and an Order of Continuing Garnishment is

         hereby ENTERED in the amount of $4,637.10, as computed through

         February 17, 2021. The Garnishee is directed to pay the Government

                                       3
  up to twenty-five percent of Defendant’s disposable earnings which

  remain after all deductions required by law have been withheld, or

  the amount by which Defendant’s disposable earnings for each week

  exceed 30 times the federal minimum wage, whichever is less, and to

  continue said payments until the debt is paid in full, until the

  Garnishee no longer has custody, possession or control of any property

  belonging to the Defendant, or until further Order of the Court. See

  15 U.S.C. §1673(a).

2. Payments should be made payable to the United States Clerk of Court

  and mailed to:

                   Clerk of the United States District Court
                             401 West Trade Street
                     Charlotte, North Carolina 28202

  Also, in order to ensure that each payment is credited properly, the

  following should be included on each check:

                        Court Number 1:07CR15-9.

3. The Garnishee is directed to advise the Government if Defendant’s

  employment is terminated by the Garnishee or Defendant at any time

  before the debt is paid in full.




                                     4
4. The Government is directed to submit this debt to the Treasury for

  inclusion in the Treasury Offset Program.


                             Signed: May 7, 2021




                               5
